Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23 and 25-43 are pending in the application. Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23 and 25-43 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24th, 2021 has been entered.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on December 5th, 2021.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims and where the provisional 

Election/Restrictions
Claims 1-3, 6, 7, 11, 14, 16, 19, 21, 23, 25, 26, 27 and 37-43 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-36, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 19th, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Similarly, since the search and examination was extended to include the entire scope of the instant claims, the election of species requirement is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic message from Liangang Ye on March 22nd, 2022.

The application has been amended as follows: 
Claim 25:	(1 of 2) Replace the following structure:

    PNG
    media_image1.png
    140
    351
    media_image1.png
    Greyscale
,
with the following structure (the only difference is the presence of a double bond in the bicyclic ring):

    PNG
    media_image2.png
    140
    351
    media_image2.png
    Greyscale
.




(2 of 2) Replace the following structure:

    PNG
    media_image3.png
    141
    349
    media_image3.png
    Greyscale
,
with the following structure (the only difference is the presence of a double bond in the bicyclic ring):

    PNG
    media_image4.png
    141
    349
    media_image4.png
    Greyscale
.

	Claim 33:	Replace “refers to” with “is”.
Claim 34:	Replace “refers to” with “is”.
Claim 35:	Replace “refers to” with “is”.
Claim 36:	Replace “refers to” with “is”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626